UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24796 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Exact name of registrant as specified in its charter) BERMUDA 98-0438382 (State or other jurisdiction of incorporation and organization) (IRS Employer Identification No.) Mintflower Place, 4th floor 8 Par-La-Ville Rd, Hamilton, Bermuda HM 08 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: +1-(441)-296-1431 Indicate by check mark whether registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for each shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” or “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer T Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes o No T Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of May 3, 2010 Class A Common Stock, par value $0.08 Class B Common Stock, par value $0.08 THIS PAGE INTENTIONALLY LEFT BLANK CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. FORM 10-Q For the quarterly period ended March 31, 2010 INDEX Page Part I. Financial information Item 1. Financial Statements Condensed Consolidated Balance Sheets as at March 31, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended March 31, 2010 and 2009 3 Condensed Consolidated Statements of Equity for the Three Months Ended March 31, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 6 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 58 Item 4. Controls and Procedures 60 Part II. Other Information Item 1. Legal Proceedings 60 Item 1A. Risk Factors 61 Item 5. Other Information 69 Item 6. Exhibits 69 Signatures 70 Exhibit Index 71 Index Part I.Financial Information Item 1.Financial Statements CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (US$ 000’s, except share and per share data) (Unaudited) March 31, 2010 December 31, 2009 ASSETS Current assets Cash and cash equivalents $ $ Restricted cash (Note 17) Accounts receivable, net (Note 5) Program rights, net Asset held for sale Other current assets (Note 6) Total current assets Non-current assets Property, plant and equipment, net (Note 7) Program rights, net Goodwill (Note 3) Broadcast licenses and other intangible assets, net (Note 3) Other non-current assets (Note 6) Total non-current assets Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 1 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (US$ 000’s, except share and per share data) (Unaudited) March 31, 2010 December 31, 2009 LIABILITIES AND EQUITY Current liabilities Accounts payable and accrued liabilities (Note 8) $ $ Credit facilities and obligations under capital leases (Note 9) Liability held for sale Other current liabilities (Note 10) Total current liabilities Non-current liabilities Credit facilities and obligations under capital leases (Note 9) Senior Debt (Note 4) Other non-current liabilities (Note 10) Total non-current liabilities Commitments and contingencies (Note 18) EQUITY CME Ltd. shareholders’ equity: Nil shares of Preferred Stock of $0.08 each (December 31, 2009 – nil) - - 56,046,176 shares of Class A Common Stock of $0.08 each (December 31, 2009 –56,046,176) 7,490,936 shares of Class B Common Stock of $0.08 each (December 31, 2009 – 7,490,936) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total CME Ltd. shareholders’ equity Noncontrolling interests ) ) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 2 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (US$ 000’s, except share and per share data) (Unaudited) For the Three Months Ended March 31, Net revenues $ $ Operating expenses: Operating costs Cost of programming Depreciation of property, plant and equipment Amortization of broadcast licenses and other intangibles (Note 3) Cost of revenues Selling, general and administrative expenses Impairment charge (Note 3) - Operating loss ) ) Interest income Interest expense (Note 15) ) ) Foreign currency exchange gain, net Change in fair value of derivatives (Note 11) ) Other (expense) / income ) Loss from continuing operations before tax ) ) Credit for income taxes Loss from continuing operations ) ) Discontinued operations, net of tax (Note 17) ) ) Net Loss ) ) Net loss attributable to noncontrolling interests Net Loss attributable to CME Ltd. $ ) $ ) Net loss ) ) Currency translation adjustment ) ) Comprehensive loss $ ) $ ) Comprehensive loss attributable to noncontrolling interests Comprehensive loss attributable to CME Ltd. $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (continued) (US$ 000’s, except share and per share data) (Unaudited) For the Three Months Ended March 31, PER SHARE DATA (Note 14): Net lossper share: Continuing operations - Basic $ ) $ ) Continuing operations - Diluted ) ) Discontinued operations – Basic ) ) Discontinued operations - Diluted ) ) Net loss attributable to CME Ltd. – Basic ) ) Net loss attributable to CME Ltd. – Diluted $ ) $ ) Weighted average common shares used in computing per share amounts (000’s): Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (US$ 000’s) (Unaudited) CME Ltd. Class A Common Stock Class B Common Stock Additional Paid-In Capital Accumulated deficit Accumulated Other Comprehensive Income Noncontrolling Interest Total Equity Number of shares Par value Number of shares Par value BALANCE, December 31, 2009 $ ) $ $ ) $ Stock-based compensation - Dividends - ) ) Net loss - ) - ) ) Currency translation adjustment - ) ) BALANCE, March 31, 2010 $ ) $ $ ) $ CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (continued) (US$ 000’s) (Unaudited) CME Ltd. Class A Common Stock Class B Common Stock Additional Paid-In Capital Accumulated deficit Accumulated Other Comprehensive Income Noncontrolling Interest Total Equity Number of shares Par value Number of shares Par value BALANCE, December 31, 2008 $ ) $ $ $ Stock-based compensation - Acquisition of noncontrolling interests - ) - - - ) Net loss - ) - ) ) Currency translation adjustment - ) ) ) BALANCE,March 31, 2009 $ ) $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ 000’s) (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) / generated from operating activities: Loss from discontinued operations (Note 17) Depreciation and amortization Impairment charge (Note 3) - Loss on disposal of fixed assets Stock-based compensation (Note 13) Change in fair value of derivatives (Note 11) ) Foreign currency exchange gain, net ) ) Net change in (net of effects of acquisitions and disposals of businesses): Accounts receivable Program rights ) ) Other assets ) Accounts payable and accrued liabilities ) Income taxes payable ) ) Deferred taxes ) ) VAT and other taxes payable ) Net cash (used in) / generated from continuing operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Disposal of property, plant and equipment - Investments in subsidiaries and unconsolidated affiliates ) ) Net cash used in continuing investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from credit facilities Payment of credit facilities and capital leases ) ) Excess tax benefits from share-based payment arrangements Net cash received from continuing financing activities NET CASH USED IN DISCONTINUED OPERATIONS – OPERATING ACTIVITIES ) ) NET CASH USED IN DISCONTINUED OPERATIONS – INVESTING ACTIVITIES ) ) NET CASH USED IN DISCONTINUED OPERATIONS – FINANCING ACTIVITIES - Impact of exchange rate fluctuations on cash ) ) Net increase in cash and cash equivalents CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) 1.ORGANIZATION AND BUSINESS Central European Media Enterprises Ltd., a Bermuda corporation, was formed in June 1994.Our assets are held through a series of Dutch and Netherlands Antilles holding companies. We are a vertically integrated media company operating leading broadcasting, internet and TV content businesses in Central and Eastern Europe. At March 31, 2010, we had operations in Bulgaria, Croatia, the Czech Republic, Romania, the Slovak Republic, Slovenia and Ukraine. On April 7, 2010, we disposed of our operations in Ukraine (see Note 17, “Discontinued Operations” and Note 21, “Subsequent Events”). Page 7 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) We are a vertically integrated media and entertainment company with three operating segments: Broadcast, New Media and Content (Media Pro Entertainment). Broadcast Bulgaria As at March 31, 2010, we operated one national television channel in Bulgaria, PRO.BG, and the cable sports channel RING.BG. We owned 80.0% of Pro.BG Media EOOD (“Pro.BG”), which holds the broadcast license for PRO.BG, and 80.0% of Ring TV EAD (“Ring TV”), which operates RING.BG. On April 19, 2010, we completed the acquisition of the bTV group including the bTV, bTV Cinema and bTV Comedy channels and several radio channels, and on April 22, 2010 restructured the ownership of Pro.BG and Ring TV, thereby increasing our ownership in Pro.BG and Ring TV to 100.0% (see Note 21, “Subsequent Events”). Croatia We operate one national television channel in Croatia, NOVA TV (Croatia). We own 100.0% of Nova TV d.d. (“Nova TV”) which holds the broadcast license for NOVA TV (Croatia). Czech Republic We operate two national television channels in the Czech Republic: TV NOVA (Czech Republic) and NOVA CINEMA, and two cable/satellite channels: NOVA SPORT and MTV CZECH. We own 100.0% of CET 21spol. s r.o., (“CET 21”) which holds the broadcast licenses for TV NOVA (Czech Republic), NOVA CINEMA, NOVA SPORT and MTV CZECH. Romania We operate six television channels in Romania: PRO TV, ACASA, PRO CINEMA, SPORT.RO, MTV ROMANIA and PRO TV INTERNATIONAL, a channel distributed by satellite outside the country featuring programs re-broadcast from other Romanian channels. We also operate two radio channels in Romania, PRO FM, a pop music channel, and INFO PRO, a national infotainment channel. We own a 95.0% interest in each of Pro TV S.A. (“Pro TV”) and Media Pro International S.A. (“MPI”). The remaining shares of these companies are owned by Adrian Sarbu, our President, Chief Executive Officer and member of our Board of Directors.Pro TV holds the licenses for the PRO TV, ACASA, PRO TV INTERNATIONAL, PRO CINEMA, SPORT.RO and MTV ROMANIA channels. Slovak Republic We operate a national television channel in the Slovak Republic, TV MARKIZA, and a female-orientated cable channel, DOMA. We own 100.0% of MARKÍZA-SLOVAKIA, spol. s r.o., (“Markiza”), which holds the broadcast license for TV MARKIZA and operates DOMA. Slovenia We operate two national television channels in Slovenia, POP TV and KANAL A, and one regional television channel, TV PIKA. We own 100.0% of Produkcija Plus d.o.o.(“Pro Plus”), the operating company for our Slovenia broadcast operations.Pro Plus has a 100.0% interest in each of Pop TV, which holds the licenses for the POP TV channel, Kanal A d.o.o., which holds the licenses for the KANAL A channel, and Televideo d.o.o., which holds the licenses for the TV PIKA channel. Page 8 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Ukraine As at March 31, 2010, we operated one national television channel in Ukraine, STUDIO 1+1, and KINO, anetwork of regional channels. On April 7, 2010, we completed the sale of 100% of our interests in our Ukraine operations to Igor Kolomoisky, ashareholder and amember of our Board of Directors, for total consideration of US$ 308.0 million (see Note 17, “Discontinued Operations” and Note 21, “Subsequent Events”). New Media We operate an integrated internet business in each of our markets, cross promoted and supported by the audience of our broadcast operations. We currently have over 40 internet sites generating over 2.0 million average daily unique visitors. These internet sites are organized into three major categories: Online TV, Sites & Portals and User Generated Content. Serving as a second marketing platform for our broadcast operations, the New Media segment focuses on improving the user experience and the quality of the content on existing internet sites as well as launching targeted services. We continue to move our content online with multiple distribution (video-on-demand, simulcast with TV, catch-up) and services to attract all types of media audience, generating revenues from display and video advertising, paid premium content and subscriptions. Content (Media Pro Entertainment) We created the Media Pro Entertainment segment on January 1, 2010 by combining the existing production operations of our broadcasting stations with the operations of the Media Pro Entertainment business that we acquired on December 9, 2009. Media Pro Entertainment focuses on the development, production and distribution of television and feature film content for our television channels and to third parties, both within our region and globally. Media Pro Entertainment is organized into three subdivisions: Fiction and Reality and Entertainment Production (“Fiction”): This subdivision produces a range of fiction, reality and entertainment programming and films, using both purchased formats and developing our original formats. Production Services: This subdivision provides assets and expertise to both our production operations and to third parties, including studio spaces, set design and construction, camera, lighting, grip equipment, visual effects, costumes and post production services. Its primary operations are currently based at our studios in Romania. Distribution and Exhibition: This subdivision, also currently based in Romania, acquires rights to international film and television content across our region and distributes them both to third party clients and to our broadcast operations. Our distribution and exhibition operations are also able to generate third-party revenue from non-television rights acquired, either by distributing them directly through its cinema and home video operations or selling them throughout the region. Media Pro Entertainment owns and operates 16 cinema screens in Romania, including Romania’s first multiplex operation. In addition, a home video distribution business sells DVD and Blu Ray discs to wholesale and retail clients in Romania and Hungary. Since January 1, 2010, our distribution and exhibition operations have also been responsible for selling finished content and formats developed by our fiction and reality and entertainment production operations. Media Pro Entertainment currently generates revenues primarily from satisfying the demand of our broadcasters. For that reason, the financial results of the division are largely dependent on the performance of the television advertising market, although the long-term nature of the production process is such that it will take time for significant market changes to be reflected in the segment‘s results. Page 9 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Quarterly Report on Form 10-Q and do not include all of the information and note disclosures required by generally accepted accounting principles. Amounts as of December 31, 2009, included in the unaudited condensed consolidated financial statements have been derived from audited consolidated financial statements as of that date. The unaudited condensed consolidated financial statements for the three months ended March 31, 2010 should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2009. Our significant accounting policies have not changed since December 31, 2009, except as noted below. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“US GAAP”).The consolidated results of operations for interim periods are not necessarily indicative of the results to be expected for a full year. The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting year.Actual results could differ from those estimates and assumptions. The unaudited condensed consolidated financial statements include the accounts of Central European Media Enterprises Ltd. (“CME Ltd.”) and our subsidiaries, after the elimination of intercompany accounts and transactions.Entities in which we hold less than a majority voting interest but over which we have the ability to exercise significant influence are accounted for using the equity method.Other investments are accounted for using the cost method. The terms the “Company”, “we”, “us”, and “our” are used in this Form 10-Q to refer collectively to the parent company, CME Ltd., and our subsidiaries through which our various businesses are actually conducted.Unless otherwise noted, all statistical and financial information presented in this report has been converted into US dollars using appropriate exchange rates.All references to “US$”, “USD” or “dollars” are to US dollars, all references to “BGN” are to Bulgarian leva, all references to “HRK” are to Croatian kuna, all references to “CZK” are to Czech korunas, all references to “RON” are to the New Romanian lei, all references to “UAH” are to Ukrainian hryvna and all references to “Euro” or “EUR” are to the European Union Euro. Discontinued Operations On April 7, 2010, we completed the sale of our operations in the Ukraine to Harley Trading Limited, a company beneficially owned by Igor Kolomoisky, a CME shareholder and a member of our Board of Directors, for total consideration of $308.0 million. The results of our Ukraine operations have therefore been accounted for as discontinued operations for all periods presented in accordance with Accounting Standard Codification ("ASC") Topic 360, “Property, Plant and Equipment” (see Note 17, “Discontinued Operations”). We have also reclassified the assets and liabilities held for sale as at December 31, 2009 for comparative purposes. Consolidation On January 1, 2010, we adopted Accounting Standards Update (“ASU”) 2010-02, “Accounting and Reporting for Decreases in Ownership of a Subsidiary – a Scope Clarification”. The update is to Accounting Standard Codification (“ASC”) 810, “Consolidation”. The ASU clarifies that the decrease-in-ownership provisions of ASC 810-10 and related guidance apply to (1) a subsidiary or group of assets that is a business or nonprofit activity, (2) a subsidiary or group of assets that is a business or nonprofit activity that is transferred to an equity method investee or joint venture, and (3) an exchange of a group of assets that constitutes a business or nonprofit activity for a noncontrolling interest in an entity (including an equity method investee or joint venture). In addition, the ASU expands the information an entity is required to disclose upon deconsolidation of a subsidiary. The adoption of this ASU had no material impact on our financial position or results of operations. Page 10 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) On January 1, 2010, we adopted ASU 2009-17, “Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities” that was issued in December 2009. The update is to ASC 810. This standard amends ASC 810-10-25 by requiring consolidation of certain special purpose entities that were previously exempted from consolidation. The revised criteria will define a controlling financial interest for requiring consolidation as: the power to direct the activities that most significantly affect the entity’s performance, and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity. The adoption of this ASU had no material impact on our financial position or results of operations Derivative Disclosure We adopted ASU 2010-6, “Improving Disclosures on Fair Value Measurements” on January 1, 2010. There was no impact on the carrying value of any asset or liability recognized or results of operations and the relevant disclosure of inputs and valuation techniques is provided in Note 11, “Financial Instruments and Fair Value Measurements” to comply with the disclosure requirements of this ASU. Subsequent Events We adopted ASU 2010-9, “Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements” in February 2010 which no longer requires SEC filers to disclose the date through which subsequent events have been evaluated. The adoption of this ASU had no impact on our financial position or results of operations. Recent Accounting Pronouncements In April 2010, ASU 2010-13, “Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades” was issued. This ASU amends ASC 718, “Compensation – Stock Compensation”, to clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. The amendments in this ASU are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. We do not expect this ASU to have any impact on our financial position and results of operations. 3. GOODWILL AND INTANGIBLE ASSETS Our goodwill and intangible assets are the result of acquisitions in Croatia, the Czech Republic, Romania, the Slovak Republic and Slovenia.No goodwill is expected to be deductible for tax purposes. Page 11 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Goodwill: Goodwill by reporting unit as at March 31, 2010 and December 31, 2009 is summarized as follows: Gross balance, December 31, 2009 Accumulated impairment losses Balance, December 31, 2009 Additions/ Adjustments Foreign currency Balance, March 31, 2010 Accumulated impairment losses Gross balance, March 31, 2010 Broadcast segment: Bulgaria $ $ ) $
